                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

       v.                                                Case No. 19-CR-235

MICHAEL C. SIEGEL and
SCOTT D. HOEFT,

                            Defendants.


                     PROTECTIVE ORDER REGULATING
               THE DISSEMINATION OF DISCOVERY MATERIALS


       Upon the unopposed motion of the United States of America, by its attorneys,

Matthew D. Krueger, United States Attorney, and Erica J. Lounsberry and Richard G.

Frohling, Assistant United States Attorneys, pursuant to Federal Rule of Criminal Procedure

16(d)(1),

       IT IS ORDERED THAT:

        (1)   Defense counsel will be provided with a single copy of all discovery materials.

Said materials may mask the identification of certain cooperating witnesses, as well as the

addresses, telephone numbers, and other identifying information relative to those persons. As

additional materials become available, and/or it becomes appropriate for the identity of

certain persons to be disclosed, defense counsel will be notified by the United States

Attorney’s Office.

       (2)    To protect sensitive materials, the individual defendants will be allowed to

retain only a limited subset of the discovery outside of their counsel’s office, namely, any




        Case 2:19-cr-00235-PP-NJ Filed 01/21/20 Page 1 of 2 Document 13
materials that were seized from them or their accounts and devices, such as Facebook records,

digital forensic copies of their phones, and bank records. They also may retain reports of their

own statements. Unless both the government and defense counsel agree to include additional

materials in the categories of items that may be retained by the individual defendants, the

defendants shall be prohibited from making personal copies of the additional discovery

materials provided to their counsel. The defendants may make arrangements to review the

additional discovery at their counsel’s offices, or at the United States Attorney’s Office.

       (3)    Defense counsel may make copies of the discovery materials as necessary to

prepare the defense of the case and may furnish these copies to members of the defense team,

including licensed investigators employed by defense counsel, experts working with defense

counsel, and defense counsel’s support staff. Defense counsel may only share information

contained in the discovery as needed to provide a defense for their clients in this case,

including any direct appeal. Defense counsel and other members of the defense team may

use the discovery materials to question or prepare potential witnesses but shall not allow such

witnesses to retain copies of any of the discovery materials.

       (4)    Prior to disclosing any discovery materials to any member of their defense

teams, counsel for the defendants will inform persons receiving discovery of the disclosure

limitations of the protective order.

       SO ORDERED this 21st day of January, 2020, at Milwaukee Wisconsin.



                                            s/Nancy Joseph
                                            NANCY JOSEPH
                                            United States Magistrate Judge




                                               2

        Case 2:19-cr-00235-PP-NJ Filed 01/21/20 Page 2 of 2 Document 13
